Citation Nr: 1008292	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension due to 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  An October 2007 Board decision was vacated and 
remanded by a December 2008 United States Court of Appeals 
for Veterans Claims (Court) decision, and now returns again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An October 2007 Board decision found that the Veteran's 
hypertension was not secondary to his service connected 
diabetes mellitus, in that it had not been aggravated by the 
Veteran's diabetes.  In support of this decision, the Board 
cited the report of a March 2007 VA examination, in which a 
VA examiner had opined that it was less likely than not that 
the Veteran's hypertension was aggravated by his diabetes.  
In support of this decision, the examiner noted that similar 
blood pressure readings were reported on medical records 
dating both before and after the onset of diabetes.  He also 
stated that it was not possible to indicate without resorting 
to speculation the casual or aggravating role of diabetes in 
worsening hypertension, because many factors contribute to 
blood pressure control, but the examiner concluded that it 
was less likely than not that diabetes has worsened the 
Veteran's hypertension in such a manner possibly to quantify, 
without resorting to speculation.

This October 2007 Board decision was appealed to the Court, 
and a November 2008 Joint Motion for Remand (JMR), on which 
the Court's December 2008 decision was based, requested a 
remand due to a finding of inadequate reasons and bases.  
Specifically, the JMR indicated that its interpretation of 
the March 2007 VA examination was that the examiner found 
that it was not possible to indicate, without resorting to 
speculation, the causal or aggravating role of the service 
connected diabetes in worsening the Veteran's hypertension.  
The JMR implied that this examination was therefore 
inadequate for rating purposes, because it felt that the 
examiner did not render a proper opinion, and the Board 
failed to provide adequate reasons and bases for accepting 
the March 2007 VA examination as adequate "despite the 
failure to address the primary issue in this appeal- 
aggravation".  JMR, page 3.

While the Board found the March 2007 VA examination opinion, 
which indicated that it was less likely than not that 
diabetes has worsened the Veteran's hypertension, to be an 
adequate basis under which to render a decision, in light of 
the Court's December 2008 decision, based on the November 
2008 JMR, the Board finds that it must remand this case in 
order that the Veteran may be provided with a further VA 
examination, in an attempt to obtain an opinion that may be 
clearer as to the question of whether the Veteran's service 
connected diabetes has aggravated his hypertension.

Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
have him provide the names and addresses 
of all health care providers who have 
recently treated him for diabetes and 
hypertension.  After any required releases 
have been obtained, please associate all 
identified relevant records with the 
Veteran's claims file, to include any VA 
medical records from St. Louis, Missouri.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claim file, 
the Veteran should be provided with a VA 
medical examination to determine whether 
the Veteran's service connected diabetes 
has caused or in any way aggravated the 
Veteran's hypertension.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, and indicate such review in 
his examination report.  After a thorough 
review of the Veteran's claims file and a 
thorough examination of the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as 
not(i.e., is there at least a 50 percent 
probability) that the Veteran's service 
connected diabetes has permanently 
aggravated the Veteran's hypertension, 
beyond its normal progression.  The 
examiner should specifically comment on 
the September 2007 private medical opinion 
of record, which indicated that the 
Veteran's diabetes was aggravating his 
hypertension, in offering his opinion.  
All findings, and the reasons and bases 
therefore, should be set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension as secondary to his service 
connected diabetes.  In the event that any 
benefit sought is not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


